_-1¢__-=-
NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
(Reexamination Nos. 90/006,533, 90/006,675, and
90/007,731)
IN RE NTP, INC.,
2010-1274
Appea1 from the United States Patent and Trademark
Office, Board of Patent Appea1s and Interferences.
ON MOTION
ORDER
The Director of the United States Patent and Trade-
mark Office moves without opposition for a 39»day exten-
sion of time, until October 1, 2010, to file his brief. NTP,
Inc. moves without opposition to extend the time to file its
reply brief to 34 days from service of the Director’s brief
NTP also moves without opposition to extend the time to
file the joint appendix to 14 days from the date of service
of the reply brief
Upon consideration thereof,

1N ns NTP
IT ls ORDER1-in THAT:
The motions are granted
SEP 1 4 2019
Date
cc: Brian M. Buroker, Esq.
Raymond T. Chen, Esq.
s19
2
FOR THE COURT
/s/ J an Horba1y
J an Horbaly
Clerk
t _ L8 FOR
SEP 14 2010
1ANHonaAiY
ocean